Citation Nr: 1717925	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  05-09 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, claimed as secondary to exposure to chemical agents, to include herbicide agents and insecticides.

2.  Entitlement to service connection for hyperlipidemia, claimed as secondary to exposure to chemical agents, to include herbicide agents and insecticides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1972, and from November 1976 to July 1983.  The Veteran died in November 2010, and the appellant seeks benefits as the surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In April 2008, the Veteran testified during a Travel Board hearing regarding the issue of entitlement to service connection for hyperlipidemia before a Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing is associated with the claims file.  By a letter dated April 8, 2013, the appellant was informed of the opportunity to appear for another hearing before a Veterans Law Judge who would ultimately decide this case.  The appellant did not respond to the letter.

In November 2011, the appellant filed a VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant, within one year of the Veteran's death.  38 C.F.R. § 20.305 (2016).  The record shows the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death, pursuant to 38 U.S.C.A. § 5121A (West 2014).  

Thereafter, in a decision dated in December 2013, the Board denied all of the Veteran's claims then pending on appeal, to include a claim of entitlement to service connection for hyperlipidemia.  The United States Court of Appeals for Veterans Claims issued an April 2015 Memorandum Decision which affirmed all of the denials with the exception of the Board denial of the claim for service connection for hyperlipidemia, which the Court determined required a remand for further procedural and evidentiary development.

The Memorandum Decision noted that remand was warranted so that the Agency of Original Jurisdiction (AOJ) could address an inextricably intertwined claim for service connection for ischemic heart disease that was still pending at the AOJ, noting that the appellant had submitted statements and other evidence in November 2011 in apparent response to the rating action that denied that claim in June 2011.  In a January 2016 remand, the Board found that the appellant had filed a notice of disagreement with the June 2011 rating action and remanded the issue to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).


REMAND

In an April 2015 Memorandum Decision, the Court found that the issues of entitlement to service connection for hyperlipidemia and ischemic heart disease were inextricably intertwined.  In January 2016, the Board remanded the issues to the AOJ for the issuance of a statement of the case regarding the issue of entitlement to service connection for ischemic heart disease.  After the issuance of a May 2016 statement of the case, the appellant filed a timely substantive appeal to the Board and specifically requested that she be allowed to testify at a Board hearing.  Even though the appellant's hearing request ostensibly only concerned the issue of service connection for ischemic heart disease, as the Court has ruled that they are inexplicably intertwined, both issues on appeal must be remanded so that they may be adjudicated together.  Therefore, both issues are remanded so that the appellant may testify at a Board hearing.   

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before the Board at the RO.  Notify the appellant and representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

